Conviction is for assault with intent to murder, with malice aforethought, and punishment was assessed at four years in the penitentiary.
The record is before this court without statement of facts of bills of exception. In such condition nothing of a procedural nature is before this court for review. It is obvious, however, that in pronouncing sentence the Court failed to give effect to the indeterminate sentence law, and the sentence is reformed condemning appellant to confinement in the penitentiary for not less than two years nor more than four years.
As reformed, the judgment is affirmed.